Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case Nos. 18-cv-61556-GAYLES
                                            18-cv-61558-GAYLES

  In re

  GLOBAL ENERGIES, LLC,
           Debtor.                                     Bankruptcy Case Nos. 10-28935-RBR
                                                                            15-01447-RBR
  ___________________________________/

  JOSEPH G. WORTLEY,
                 Appellant,

  v.

  RICHARD       TARRANT,      JAMES
  JURANITCH, CHRISPUS VENTURE
  CAPITAL, LLC, CHAD P. PUGATCH,
  RICE PUGATCH ROBINSON &
  SCHILLER, P.A., and PLASMA
  POWER, LLC,
              Appellees.
  ____________________________________/

                                               ORDER

          THIS CAUSE comes before the Court on Appellant Joseph G. Wortley’s Notice of Appeal

  from the Bankruptcy Court. [ECF No. 1]. The Court has reviewed the parties’ briefs and the record

  and is otherwise fully advised. For the reasons discussed below, the Bankruptcy Court’s Final

  Order on Remand is reversed and remanded for further proceedings consistent with the Eleventh

  Circuit’s Mandate in In re Global Energies, LLC, 763 F.3d 1341 (11th Cir. 2014).

  I.      BACKGROUND

          This appeal is about whether an involuntary bankruptcy petition was filed in bad faith. The

  facts are fully set out in the Eleventh Circuit’s Opinion in In re Global Energies, LLC, which the


                                                   1
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 2 of 8



  Court adopts and incorporates into this Order. The following procedural history is relevant to this

  appeal.

            On July 1, 2010, Chrispus Venture Capital, LLC (“Chrispus”)1 filed an involuntary

  bankruptcy petition against Global Energies, LLC (“Global”). See also In re Global Energies,

  LLC, 10-28935-RBR (“Bankruptcy Case”) [Bnkr. ECF No. 1]. At that time, Appellant Joseph

  Wortley (“Wortley”) and Appellees Richard Tarrant (“Tarrant”)—through Chrispus—and James

  Juranitch (“Juranitch”) owned Global. Wortley did not initially object to the bankruptcy

  proceedings and even supported the appointment of the Trustee. In re Global Energies, 763 F.3d

  at 1345. Wortley later began to suspect that the petition had been filed in bad faith. Id. To that end,

  on October 7, 2010, Wortley filed his first Expedited Motion to Dismiss Case as Having Been filed

  in Bad Faith (“First Motion to Dismiss”). Id. However, because Wortley did not have any direct

  evidence of bad faith or collusion between Chrispus/Tarrant and Juranitch, he voluntarily moved

  to withdraw his motion. Id. at 1346. After Wortley withdrew his motion,2 the bankruptcy court

  approved the sale of Global’s assets to Chrispus, overruling Wortley’s objections. Id. On March

  21, 2011, Wortley filed his second Motion to Dismiss Chapter 11 Case for Bad Faith Based on

  New Evidence of Conspiracy and Misrepresentations (“Second Motion to Dismiss”). Id. The

  bankruptcy court held an evidentiary hearing on the Second Motion to Dismiss and thereafter

  denied it with prejudice on September 27, 2011. Id.




  1
    Chrispus had a 5% share of Global. Richard Tarrant was a 93% shareholder of Chrispus. All actions taken by Tarrant,
  or Chrispus co-shareholder Ron Roberts, were on behalf of Chrispus as a shareholder of Global.
  2
    The bankruptcy court granted the request and denied the motion without prejudice. In re Global Energies, LLC, 753
  F.3d 1341, 1346 (11th Cir. 2014).

                                                           2
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 3 of 8



           Several months later—during discovery in a related state-court action3—Wortley

  discovered new evidence4 of bad faith and filed a Rule 60(b) motion for relief. Id. at 1347. The

  bankruptcy court denied Wortley’s request for relief and Wortley appealed to the district court. Id.

  The district court affirmed the bankruptcy court’s order. Id.; See also Wortley v. Chrispus, No. 12-

  cv-61483-KMW, (S.D. Fla. Mar. 14, 2013). Wortley then appealed the district court’s order. On

  August 15, 2014, the Eleventh Circuit reversed the district court’s order and remanded the case to

  the bankruptcy court with instructions (“the Mandate”). In re Global Energies, 763 F.3d at 1350.

           The Eleventh Circuit found that the bankruptcy court either applied the wrong legal

  standard and/or made clear errors of judgment and abused its discretion in applying the proper

  standard when ruling on Wortley’s Rule 60(b) motion. Id. at 1347–48.5 Applying the proper legal

  standard, the Eleventh Circuit held that Wortley sufficiently demonstrated “that (1) the new

  evidence was discovered after the judgment was entered, (2) he had exercised due diligence in

  discovering that evidence, (3) the evidence was not merely cumulative or impeaching, (4) the

  evidence was material, and (5) the evidence was likely to produce a different result.” Id. at 1347.

  Wortley’s Rule 60(b) motion was based on the emails he discovered through the state-court

  litigation. The Eleventh Circuit found that the emails had been wrongfully withheld from

  Wortley—despite his due diligence—by Tarrant, Juranitch, and Chrispus-attorney, Chad Pugatch,

  who on multiple occasions “actively obstructed Wortley’s efforts to obtain evidence of [their] plan

  to file for involuntary bankruptcy.”6 Id. at 1348.


  3
    Wortley v. Tarrant, et al., 50-2010-CA-027345-XXXX-MB.
  4
    Wortley discovered an email thread between Appellees. The relevant portion of the email thread is copied in In re
  Global Energies, 763 F.3d at 1345.
  5
    “Instead of considering whether the [emails] were new evidence, the court asked whether Wortley had presented a
  new issue in his Rule 60(b)(2) motion.” Id. at 1347 (emphasis added).
  6
    As to Tarrant and Juranitch, the court found that each denied, under oath, “any plan to file a bankruptcy petition in
  bad faith,” statements which “now appear to be blatantly false.” In re Global Energies, LLC, 763 F.3d at 1348–49. As

                                                            3
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 4 of 8



           Ultimately, the Eleventh Circuit’s Mandate was entered as follows:

                    On remand, the bankruptcy court shall grant Wortley’s Rule
                    60(b)(2) motion and vacate its order approving the sale of Global’s
                    assets to Chrispus . . . . The bankruptcy court shall then conduct any
                    hearings necessary in the exercise of all its powers at law or in equity
                    and issue appropriate orders or writs, including without limitation
                    orders requiring an accounting and disgorgement, orders imposing
                    sanctions, writs of garnishment and attachment, and the entry of
                    judgments to ensure that Chrispus, Juranitch, Tarrant, and Pugatch
                    do not profit from their misconduct and abuse of the bankruptcy
                    process. The bankruptcy court shall vacate the sanctions imposed
                    upon Wortley and ensure that he is fully compensated for any and
                    all damages, including awarding Wortley attorney’s fees and costs.

  Id. at 1350.

           The bankruptcy court properly vacated the Sale Order and the sanctions imposed on

  Wortley—ironically— for filing his Second Motion to Dismiss in bad faith. [Bnkr. ECF Nos. 987,

  696]. The additional actions that followed the remand arise out of the bankruptcy court’s

  fundamental misreading of the Mandate.

           On December 12, 2014, Wortley filed a Statement of Relief Sought based upon his

  understanding of the Eleventh Circuit’s Opinion. [Bnkr. ECF No. 724]. Several months of motion

  practice followed and relief was granted. Ultimately, Wortley filed a Motion for Adversary

  Proceeding [Bnkr. ECF No. 819], which was granted in part. [Bnkr. ECF No. 881]. Wortley then

  filed an adversary proceeding against the Appellees wherein he attempted to establish derivative

  standing to seek avoidance of the sale, damages from the sale, dismissal of the bankruptcy petition,

  and damages under 11 U.S.C. § 303(i) (the “303 claims”). See Wortley v. Tarrant, et al., 15-01447-

  RBR (“Adversary Case”) [Adv. ECF. No. 1]. The bankruptcy court dismissed the 303 claims but



  to Pugatch, the court found his actions “troubling” where he represented Tarrant at the deposition where Tarrant falsely
  testified as to his conversations with Juranitch regarding the petition. Id. at 1349.

                                                             4
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 5 of 8



  allowed the remainder of the claims to go forward. [Adv. ECF No. 85]. Wortley appealed the

  dismissal of his 303 claims to the district court. In dismissing the appeal, United States District

  Judge William J. Zloch found that the appeal was premature as the order dismissing the 303 claims

  was not a final order granting the district court jurisdiction “because it allowed further litigation

  of Wortley’s claims.” See Wortley v. Pugatch, et al., No. 15-cv-61413, at * 4 (S.D. Fla. Mar. 28,

  2016).7 Finally, the bankruptcy court conducted an eleven-day trial to address the Second Motion

  to Dismiss and the claims brought in the Adversary Proceeding. At the end of that trial, the

  bankruptcy court entered a 70-page Final Order on Remand [Bnkr. ECF No. 1063] [Adv. ECF No.

  477] denying the Second Motion to Dismiss with prejudice finding that the petition was not filed

  in bad faith; granting judgment in favor of Appellees on all remaining counts in the Adversary

  Proceeding; and denying fees and costs to all parties.

  II.      LEGAL STANDARD

           The district court has jurisdiction to hear appeals from final judgments and orders of

  bankruptcy judges pursuant to 28 U.S.C. § 158(a). “In reviewing bankruptcy court judgments, a

  district court functions as an appellate court.” Rush v. JLJ Inc. (In re JLJ Inc.), 988 F.2d 1112,

  1116 (11th Cir. 1993). The district court reviews the bankruptcy court’s findings of fact for clear

  error and its conclusions of law de novo, and it cannot make independent factual findings. See

  Torrens v. Hood (In re Hood), 727 F.3d 1360, 1363 (11th Cir. 2013); see Englander v. Mills (In

  re Englander), 95 F.3d 1028, 1030 (11th Cir. 1996).




  7
    In his order dismissing Wortley’s appeal, Judge Zloch briefly discussed the appellate history of this case and noted
  that “the Eleventh Circuit held that [Chrispus’s] petition was indeed filed in bad faith, reversed the Bankruptcy Court’s
  denial of Wortley’s motion to reconsider, and remanded with instructions that Wortley’s motion to dismiss be
  granted.” Wortley v. Pugatch, et al., No. 15-cv-61413, at * 2 (S.D. Fla. Mar. 28, 2016).

                                                             5
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 6 of 8



  III.    DISCUSSION

          “A trial court, upon receiving the mandate of an appellate court, may not alter, amend, or

  examine the mandate, or give any further relief or review, but must enter an order in strict

  compliance with the mandate.” Piambino v. Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985) (citing

  In Re Sanford Fork & Tool Co., 160 U.S. 247, 255 (1895). “The trial court must implement both

  the letter and the spirit of the mandate, taking into account the appellate court’s opinion, and the

  circumstances it embraces.” Id. (internal citations omitted). This principle, known as the “mandate

  rule,” cannot be disturbed unless “the presentation of new evidence . . . dictates a different result,

  or the appellate decision is clearly erroneous and, if implemented, would work a manifest

  injustice.” Id. at 1120 (internal citations omitted). This applies to all issues decided by the appellate

  court either “expressly or by necessary implication.” Id. The importance of this doctrine cannot be

  understated; our justice system does not work when lower courts disregard the clear instructions

  of an appellate court. See generally Litman v. Massachusetts Mut. Life Ins. Co., 825 F.2d 1506,

  1511–12 (11th Cir. 1987).

          The Court finds that the bankruptcy court failed to comply with the Eleventh Circuit’s

  Mandate. The Eleventh Circuit clearly held that the new evidence showed that “Tarrant and

  Juranitch conspired to have Chrispus file the bankruptcy petition in bad faith,” and that “the

  bankruptcy court could and should have dismissed Chrispus’s petition for bad faith.” In re Global

  Energies, LLC, 763 F.3d at 1350 (emphasis added). Based on this clear Mandate, the bankruptcy

  court was not permitted, much less required, to conduct an eleven-day trial into the merits of




                                                     6
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 7 of 8



  Wortley’s Second Motion to Dismiss. This was not a matter of “first impression” as suggested by

  the bankruptcy court, but instead one that had been decided by the Eleventh Circuit on appeal.8 Id.

             The bankruptcy court went to great lengths to establish that it was permitted to deviate

  from the Mandate according to one of the narrow exceptions to the mandate rule. See Piambino,

  757 F.2d at 1120. The bankruptcy court determined that the mandate rule should not apply because

  it was presented with new evidence during the eleven-day trial. [Adv. ECF No. 477 at 59]. In so

  finding, the bankruptcy court correctly noted that following appeal a trial court may address “as a

  matter of first impression, those issues not disposed of on appeal.” Id. (quoting Piambino, 757 F.3d

  at 1119). However, the bankruptcy court erred in finding that dismissal of the petition was a matter

  of first impression here and, further, that the “Mandate did not require—impliedly or expressly—

  the [bankruptcy court] to grant the Second Motion to Dismiss and dismiss the bankruptcy case.”

  Id. (internal citations to the record omitted). See supra, Section I. It was error for the bankruptcy

  court to ignore the Eleventh Circuit’s clear and unambiguous Mandate and to justify doing so

  based on new evidence obtained in a trial it should never have conducted.

  IV. CONCLUSION

             Because the Court holds that the bankruptcy court failed to follow the letter and spirit of

  the Eleventh Circuit’s Mandate, it is hereby

             ORDERED AND ADJUDGED that the Order and Final Judgment of the bankruptcy

  court [Adv. ECF No. 477] [Bnkr. ECF No. 1063] is REVERSED and REMANDED for actions

  consistent with the Mandate. Specifically, the bankruptcy court shall grant Wortley’s Second

  Motion to Dismiss for bad faith based on the new evidence and shall conduct an appropriate



  8
      See also supra note 7.

                                                      7
Case 0:18-cv-61556-DPG Document 36 Entered on FLSD Docket 03/19/2019 Page 8 of 8



  hearing to determine the amount of attorney’s fees to be awarded to Appellant, as well as a

  determination as to an amount of damages owed to him. The bankruptcy court shall conduct any

  appropriate hearings such as those identified by the appellate court that would ensure that

  “Chrispus, Juranitch, Tarrant, and Pugatch do not profit from their misconduct and abuse of the

  bankruptcy process.” This action shall be CLOSED for administrative purposes, and all pending

  motions are DENIED as moot.

         DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of March, 2019.



                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                8
